Citation Nr: 0941293	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  03-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for left carpal tunnel 
syndrome, on a direct basis or secondary to service-connected 
right carpal tunnel syndrome.

2. Entitlement to an increased rating for left knee 
patellofemoral syndrome with infrapatellar tendonitis, 
currently assigned a 20 percent evaluation.

3. Entitlement to an increased rating for right knee 
patellofemoral syndrome with infrapatellar tendonitis, 
currently assigned a 20 percent evaluation.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  In February 2007, the appellant appeared at 
a videoconference hearing held before the undersigned.

The Board remanded this case in June 2007.  It returns now 
for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran's 
left carpal tunnel syndrome had its onset during active 
military service.

2. The Veteran's service-connected left knee patellofemoral 
syndrome with infrapatellar tendonitis is manifested by pain, 
tenderness, fatigability, crepitus, slight limitation of 
motion, and functional loss due to pain.  

3. The Veteran's service-connected right knee patellofemoral 
syndrome with infrapatellar tendonitis is manifested by pain, 
tenderness, fatigability, crepitus, slight limitation of 
motion, and functional loss due to pain.  


CONCLUSIONS OF LAW

1. The Veteran's left carpal tunnel syndrome was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2. The criteria for a rating in excess of 20 percent for left 
knee patellofemoral syndrome with infrapatellar tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5260, 5261 (2009).

3. The criteria for a rating in excess of 20 percent for 
right knee patellofemoral syndrome with infrapatellar 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims. The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001). Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

I. Service Connection

The Veteran contends that he has left carpal tunnel syndrome 
as a direct result of active service or as secondary to his 
service-connected right carpal tunnel syndrome.  For the 
reasons that follow, the Board concludes that service 
connection is warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A review of the service treatment records reveals that in 
November 1988, the Veteran smashed his left lateral elbow, 
which resulted in pain over the elbow and numbness in the 
thumb and index fingers.  A cast was applied, and despite X-
ray, the assessment was that he had a probable occult 
fracture of the radial head.  In March 1992, cramping in the 
arms and hands (plural) with inability to grasp or hold items 
with fingers, was noted.  In January 1995, a possible 
ganglion cyst in the wrist was first attributed to the left, 
then the right wrist (although on the September 1995 VA 
examination, the Veteran referred to the right wrist).  

A VA outpatient record dated in May 2001 shows the Veteran 
complaining of tingling dysesthesias in the first three 
fingers for the past three months.  EMG/NCV indicated very 
mild carpal tunnel syndrome on the left.  On a VA 
neurological examination in October 2001, the examiner noted 
that an electromyogram suggested mild carpal tunnel syndrome 
bilaterally involving the median nerve, with no involvement 
of the ulnar or radial nerves.  Phalen's and Tinel's test 
were felt to support this.  However, other findings were 
inconsistent with any specific neurological abnormality and 
further testing was recommended.  In noting that the Veteran 
had denied any significant trauma in service, the examiner 
opined that it was less likely than not that the symptoms of 
his left carpal tunnel syndrome occurred as a result of some 
injury or activity while in military service.  

An electromyogram in October 2002 showed mild left median 
mononeuropathy across the wrist that was carpal tunnel 
syndrome without active denevation, predominantly 
demyelinating in nature. Compared to the 2001 electromyogram, 
these findings were slightly worse.  Treatment records show 
that in March 2003, the Veteran complained of pain.  He was 
noted to have some positive symptoms, but the distribution 
was somewhat atypical for carpal tunnel.  He had some 
symptoms with Tinel's over the cubital tunnel bilaterally; 
otherwise, he had 5/5 grip, and grossly normal sensation.  He 
did not have any wasting of the thenar eminence. The 
impression was mild carpal tunnel syndrome bilaterally, and 
the physician noted that the Veteran's complaints/symptoms 
were not necessarily from carpal tunnel syndrome.

In July 2003, the Veteran underwent left carpal tunnel 
release.  It was noted that he had an over 10-year history of 
carpal tunnel syndrome of the left hand.  In September 2003, 
he was found to have hyperesthesia over the skin incision on 
the left hand, which bothered him somewhat at night but did 
not radiate down his hand.  The incision appeared to be 
healing appropriately.  Otherwise he did not have any 
difficulties.  

A VA medical opinion dated in April 2005 opined that the 
Veteran's left carpal tunnel syndrome was not related to his 
right carpal tunnel syndrome but was rather a separate 
entity.  In July 2005 and October 2005, the Veteran continued 
to complain of numbness and tingling in the hands.  
Electromyogram and nerve conduction studies in July 2005 were 
all normal, and it was concluded that there was no electrical 
evidence of a neuromuscular disease involving the upper 
limbs, residual carpal tunnel syndrome, or cervical 
radiculopathy.  

On a VA examination in November 2005, the Veteran complained 
of "cutting" pains in his hands for the past two years, 
which were present mainly at night, and were relieved by 
massage.  He also complained of weakness in the grip in both 
hands.  A Tinel's test was negative at the cubital and carpal 
tunnels.  Motor strength was 5/5 in all distal muscle groups 
of the upper extremities, and sensory was likewise intact.  
The examiner noted that neurological and musculoskeletal 
examinations were normal, and that there was no somatic basis 
for his complaints.  The Veteran was diagnosed with pain and 
dysesthesias in the hands of unknown etiology.  

In May 2006, the Veteran complained of anterior wrist pain 
and numbness/tingling of the thumb, index, and middle finger.  
There was mild decrease in grip strength. It was noted that 
as his symptoms had subjectively worsened, a new 
electromyogram would be ordered.  In November 2006, the 
Veteran had the same complaints.  On examination, Finklestein 
and Tinel signs were positive bilaterally.  In January 2007, 
electrodiagnostic studies were obtained.  According to the 
report, the examination was abnormal, and there was no 
evidence of a right distal neuropathy or residual carpal 
tunnel syndrome on nerve conduction studies.

At a VA examination in June 2009, the Veteran continued to 
complain of numbness and tingling in the hands.  On 
examination, handgrip strength was 4/5 bilaterally, and 
sensation to monofilament and vibration was diminished in 
both hands.  It was noted that the pain was constant with 
flareups occurring daily, that the hand symptoms caused him 
to drop things more frequently, and that the bilateral median 
nerves were affected.  The examiner diagnosed the Veteran 
with bilateral carpal tunnel syndrome and opined that since 
the Veteran used a keyboard approximately 12 hours a day in 
service and since service records showed bilateral ganglion 
cysts, which often accompany carpal tunnel syndrome, it was 
more likely than not that both the right and left carpal 
tunnel syndrome began in service.  

Taking into account all of the relevant evidence of record, 
as summarized above, the Board finds that there is sufficient 
evidence to establish that the Veteran has a current 
disability of the left upper extremity that is attributable 
to service.  VA treatment records demonstrate that the 
Veteran was diagnosed with left carpal tunnel syndrome in 
2001 and had carpal tunnel release performed on the left 
wrist in July 2003.  Although the surgery appeared to have 
provided some relief at least initially, the Veteran later 
continued to experience numbness, tingling and pain.  In this 
regard, the Board finds that the Veteran's previously 
diagnosed left carpal tunnel syndrome was not completely 
resolved by the 2003 carpal tunnel release and that he 
continues to experience residual symptoms following the 
surgery.  

As for the incurrence of a disease or injury in service, the 
Veteran's service treatment records show that he was treated 
in March 1992 for cramping in the bilateral arms and hands 
with the inability to grasp or hold items with the fingers.  
In January 1995, he was found to have a possible ganglion 
cyst in the left wrist.  Evidence in the claims file 
establishes that the Veteran's duties in service involved 
extensive use of the computer keyboard.

In this case, the Veteran is already service-connected for 
right carpal tunnel syndrome, which was first diagnosed in 
service. His left carpal tunnel syndrome, however, was not 
diagnosed until after discharge.  Nonetheless, the evidence 
of record establishes that this condition is directly related 
to service.  Significantly, a June 2009 VA examination report 
opines that it is at least as likely as not that the left 
carpal tunnel syndrome had its onset in service, given that 
the Veteran used a keyboard for approximately 12 hours a day 
in service and service treatment records reflect findings of 
ganglion cysts.  

In light of the foregoing, the Board concludes that the 
evidence is at least in equipoise as to whether the Veteran 
has left carpal tunnel syndrome that is related to service, 
and, therefore, service connection is warranted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

II. Increased Ratings

The Veteran seeks increased ratings for his service-connected 
left and right knee disabilities, each currently evaluated as 
20 percent disabling.  For the following reasons, the Board 
finds that higher ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for infrapatellar tendonitis of the left 
and right knees was granted in a July 1995 rating decision, 
and a 10 percent evaluation assigned for each knee at the 
time.  This evaluation remained in effect until an October 
2000 rating decision granted a 20 percent rating for each 
knee, effective in April 2000.  The Veteran did not appeal 
that decision, although the RO developed claims for increased 
ratings within a year.  See Voracek v. Nicholson, 421 F.3d 
1299 (Fed. Cir. 2005).  During the course of development of 
the present claims, the Veteran underwent several knee 
surgeries.  Accordingly, his left knee disability was 
assigned a temporary total rating from December 5, 2000 to 
February 28, 2001 and August 28, 2001 to September 30, 2001, 
and right knee disability assigned a temporary total rating 
from August 22, 2000 to October 31, 2000.  

On VA examination in June 2000, it was noted that the 
Veteran's knee problems had been treated in a conservative 
fashion and that no surgery had been done.  He wore bilateral 
knee braces and used a cane to get around.  On physical 
examination of the left knee, range of motion was 0 to 140 
degrees flexion.  The Veteran was found to have anterior knee 
pain, patellofemoral pain, and mild patellofemoral 
crepitation.  There was no anteroposterior instability, no 
effusion, and a negative McMurray's.  On physical examination 
of the right knee, range of motion was 0 to 130 degrees 
flexion, with mild pain throughout the range of motion  It 
was noted that the Veteran had patellofemoral pain, 
patellofemoral soreness and tenderness.  He also had a little 
bit of looseness to medial testing, but no anteroposterior 
looseness was identified.  There was no effusion and a 
negative McMurray's.  The diagnosis was bilateral 
patellofemoral syndrome.  

Shortly thereafter, at a June 2000 VA pain management 
consultation, it was noted that an MRI study dated in May 
2000 showed degenerative changes involving the posterior horn 
of the medial meniscus.  

In August 2000, the Veteran underwent right knee arthroscopy 
and irrigation and debridement.  The post-operative diagnosis 
was right knee medial and lateral femoral condyle chondrosis. 

A few months later, in December 2000, left knee arthroscopy 
with partial lateral meniscectomy was performed.  The post-
operative diagnosis was left medial meniscus tear/internal 
derangement of the knee with posterior-lateral and mid body 
of the lateral meniscus tear.

VA treatment records dated in June 2001 indicate that the 
Veteran was experiencing increasingly frequent pain over the 
last couple months.  Examination of the bilateral knees 
revealed no swelling, erythema or effusion.  There was slight 
decreased range of motion on flexion and extension.  On the 
left knee, there was a click on flexion and extension.  No 
anterior instability or posterior tenderness was found.  The 
diagnosis was degenerative joint disease of the knees.

In August 2001, the Veteran underwent left knee arthroscopy 
with debridement of the left lateral femoral condyle flap 
tear.  The post-operative diagnosis was flap tear of the left 
lateral femoral condyle with diffuse degenerative changes in 
the left knee.  

On VA examination in October 2001, it was noted that the 
Veteran had chronic ongoing problems with prolonged walking 
and standing, swelling, give way and fatigability, and that 
he wore a brace and used a cane.  Physical examination of the 
left knee revealed arthroscopy scars, patellofemoral pain and 
tenderness, and patellofemoral crepitation through the entire 
range of motion, both actively and passively, with and 
without resistance.  Range of motion was 0 degrees to 140 
degrees flexion.  There was tenderness and soreness, no 
effusion, and a negative McMurray's.  The knee was stable to 
medial, lateral and anteroposterior testing.  Examination of 
the right knee revealed patellofemoral pain, crepitation, 
soreness and tenderness, and pain throughout the range of 
motion, actively and passively, with and without resistance.  
Some medial and lateral joint line tenderness was noted.  
Range of motion was 0 degrees to 140 degrees flexion.  The 
knee was stable to medial lateral and anteroposterior 
testing.  There was no effusion and McMurray's was negative.  
The diagnosis was residual postoperative patellofemoral 
syndrome of the left and right knees.  

A VA treatment record dated in August 2002 showed the Veteran 
complaining of pain in both knees.  On examination, there was 
crepitation in both knees with movements, mild effusion in 
the left knee and 2+ bilateral patellar reflexes.  Palpation 
of the knees revealed the knees to be mildly tender to 
palpation on the lateral and medial aspects of the knee 
joint.  There was full range of motion in both knee joints.  
There was no erythema, no muscular atrophy in the lower 
extremities, and muscle tone was within normal limits.  In 
November 2002, physical examination of the left knee revealed 
positive tenderness diffusely around the entire knee and 
anteriorly over the patellar tendon.  There was no effusion 
or varus/valgus laxity, negative Lachman's, and negative 
posterior drawer.  Examination of the right knee revealed 
diffuse tenderness of the joint line as well as tenderness of 
the patellar tendon.  There was no effusion, erythema, 
warmth, or varus/valgus laxity, and Lachman's and posterior 
drawer were negative.  The diagnosis was bilateral knee pain 
secondary to chondromalacia.  

On VA examination in June 2003, ongoing problems with pain, 
stiffness, weakness, swelling, give away, fatigability and 
limited endurance were noted.  The Veteran wore elastic 
braces and used a cane to get around.  Physical examination 
of the left knee showed anterior knee pain, patellofemoral 
pain, patellofemoral crepitation, moderate pain with active 
and passive motion, with and without resistance.  Range of 
motion was 0 degrees to 140 degrees flexion.  The knee was 
stable to medial, lateral and anteroposterior testing, and 
McMurray's was negative. Examination of the right knee 
revealed patellofemoral pain, scars from surgery and 
patellofemoral crepitation.  Range of motion was 0 degrees to 
140 degrees, with and without resistance.  There was no 
effusion, McMurray's was negative, and the knee was stable to 
medial, lateral and anteroposterior testing.  X-rays 
suggested early degenerative arthritic changes of both knee 
joints.  The diagnosis was postoperative bilateral 
patellofemoral syndrome.  

An April 2004 X-ray study revealed mild degenerative changes 
in both knee joints, with no significant change as compared 
to the June 2003 X-ray study.  In October 2004, an MRI study 
of the left knee demonstrated mild degenerative changes.  
There was no evidence of meniscal tear or chondromalacia.  VA 
treatment notes dated in May 2005 show findings of 
medial/lateral joint line tenderness along both knees and 
patellar femoral crepitus on the left with loading/unloading 
and loaded patellar femoral crepitus on the right side.  
There was valgus alignment of the knees bilaterally, the 
patellae tracked normally, and there was no J-sign.  The 
knees were stable to both varus/valgus stress and 
anterior/posterior drawer testing bilaterally.  In October 
2005, the assessment was bilateral patellofemoral syndrome.  

On VA examination in November 2005, pains, stiffness, 
swelling, give way and fatigability were noted.  The Veteran 
reported using braces and a cane at times.  Physical 
examination revealed range of motion from 0 degrees to 125 
degrees flexion with pain, popping and crepitation, 
especially over the last 20 degrees.  There was no ankylosis 
or guarding and McMurray's was negative.  The knee was stable 
to medial and lateral, anterior and posterior testing.  
Examination of the right knee revealed retropatellar pain, 
crepitations and popping with motion.  Range of motion was 0 
degrees to 130 degrees flexion, with pain over the last 30 
degrees.  There was no effusion, guarding or ankylosis, and 
McMurray's was negative.  The knee was stable to medial and 
lateral, anterior and posterior testing.  With respect to 
DeLuca, it was noted that repetitive use caused increased 
aches, pains, soreness, tenderness and fatigability.  The 
diagnosis was postoperative patellofemoral syndrome of the 
left and right knees.

VA treatment notes dated in December 2005 show continued 
complaints of intermittent swelling, catching and locking 
bilaterally.  On physical examination of the left knee, there 
was some diffuse medial and lateral joint line tenderness.  
No effusion was observed and McMurray's test was negative.  
Varus/valgus strain and anterior posterior strain 
demonstrated no laxity.  There was mild catching over the 
superolateral aspect of the patella that was tender to 
palpation and caused some mild to moderate catching with knee 
range of motion.  Examination of the right knee revealed a 
mild amount of medial joint line tenderness and some mild 
patellar grind.  There was no effusion, no instability with 
varus/valgus strain and no instability with anterior and 
posterior transition.  Lachman's was negative.  

In June 2006, physical examination revealed no effusion, 
increased erythema or warmth.  Range of motion in the left 
knee was 0 degrees to 130 degrees.  The Veteran had diffuse 
medial and lateral joint line tenderness and tenderness with 
patellar grind.  There was no crepitus, negative McMurray's 
for click with pain present.  The knee was stable to varus 
and valgus, anterior and posterior translation.  Range of 
motion in the right knee was 0 degrees to 120 degrees.  There 
was no crepitus and no instability to varus and valgus or 
anterior and posterior translation.  The patella appeared to 
track normally, but there was some pain with patellar grind.  
Lachman's was negative and McMurray's was negative for click 
but pain was present.  X-rays of the bilateral knees showed 
that joint line spaces were maintained.  Some possible tibial 
sclerosis was noted.  The left knee appeared to have a 
slightly elevated patella, which might be patella femoral 
arthritis.  The patellas appeared to sit slightly laterally.  
The assessment was bilateral knee pain with probable 
chondromalacia patella and possible meniscal tears.

In October 2006, physical examination of both knees 
demonstrated range of motion from 0 degrees to 120 degrees.  
There was no focal tenderness to palpation and no instability 
to anterior/posterior/varus/valgus stress.  The Veteran had 
clicks with McMurray's examination in both knees.  An MRI 
study did not reveal any true signs of meniscal tears in the 
bilateral knees.  A mass posterior to the proximal tibia was 
noted in the left knee; as such, an ultrasound was 
recommended.  On physical examination in December 2006, it 
was noted that examination of both knees demonstrated an 
excellent range of motion.  The Veteran had some pain with 
patellar compression as well as crepitus within the knees.  
He had both medial and lateral joint line tenderness to 
palpation in both knees.  In February 2007, a left knee 
ultrasound revealed fluid collection of the superior calf 
area.  

In September 2007, the Veteran underwent another right knee 
arthroscopy with partial meniscectomy.  A degenerative tear 
of the posterior horn of the medial meniscus was found.  The 
post-operative diagnosis was right knee pain with meniscal 
degenerative.  

On VA examination in June 2009, it was noted that the Veteran 
had persistent knee pain.  Review of recent X-rays did not 
reveal any significant arthritis.  The Veteran continued to 
have aching pain, soreness and tenderness in both knees, and 
could not stand for more than 5 to 10 minutes before having 
to sit down.  Range of motion in the right knee was from 0 to 
120 degrees flexion.  In the left knee, flexion was from 0 to 
115 degrees.  There was pain and crepitation throughout the 
range of motion, worse in the last 30 degrees of both knees.  
Repetitive use caused no change.  The examiner noted that 
flare-ups occurred with heavy use and that the knees were 
stable.  The diagnoses were postoperative injury of the left 
knee and postoperative injury of the right knee.  

a. Left knee

The Veteran's left knee patellofemoral syndrome with 
infrapatellar tendonitis is presently rated as bursitis under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  Diagnostic 
Code 5019 is, in turn, rated on limitation of motion of 
affected parts, as degenerative arthritis, under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, DC 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by 
limitation of motion, to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Limitation of flexion of the leg to 60 degrees is 
rated as 0 percent disabling; flexion limited to 45 degrees 
is rated as 10 percent disabling; flexion limited to 30 
degrees is rated as 20 percent disabling; and flexion limited 
to 15 degrees is rated at 30 percent disabling.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of the leg to 5 
degrees is rated as 0 percent disabling; extension limited to 
10 degrees is rated as 10 percent disabling; extension 
limited to 15 degrees is rated as 20 percent disabling; 
extension limited to 20 degrees is rated as 30 percent 
disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04 (Sept. 17, 2004).

Here, the medical evidence of records demonstrates that the 
Veteran's left knee limitation of motion is noncompensable.  
Over the years, range of motion in the left knee has 
consistently ranged from 0 degrees to anywhere between 115 
degrees and 140 degrees.  These results show that the Veteran 
does not meet the criteria for a compensable rating under 
either limitation of flexion or extension.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  As such, under Diagnostic Code 
5003, he is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  The Veteran is already 
receiving a higher rating of 20 percent.

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  The Veteran's current rating 
under Diagnostic Code 5019, and DC 5003 by extension, require 
the presence of objective painful motion, such as swelling 
and muscle spasm.  The evidence as summarized above 
demonstrates findings of pain and tenderness on range of 
motion testing.  The November 2005 VA examination report 
specifically states that repetitive use caused increased 
aches, pains, soreness, tenderness and fatigability.  The 
findings of functional loss due to painful motion form the 
basis of his currently-assigned 20 percent rating.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria for the same symptoms is not warranted.  See 
38 C.F.R. § 4.14.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Here, the Veteran has reported some instability (i.e., give 
way) in his knees.  He also wears knee braces and uses a cane 
to get around.  However, there are no objective findings in 
the record indicative of lateral instability or recurrent 
subluxation.  The October 2001, June 2003 and November 2005 
VA examination reports specifically note that the knee was 
stable to lateral testing.  May 2005 VA and June 2006 
treatment notes show that the patellae tracked normally.  
June 2006 and October 2006 treatment notes similarly indicate 
no instability on varus/valgus testing.  In this regard, as 
the Veteran does not have any instability that can be 
objectively elicited, any instability that he does have does 
not rise to a level that can be considered "slight."  A 
separate rating under Diagnostic Code 5257 is not warranted.  

The Board must also consider other possible avenues for a 
higher rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Similarly, Diagnostic Code 5259 rates 
surgically removed cartilage.  A "semilunar cartilage" is 
one of the menisci of the knee joint.  Stedman's Medical 
Dictionary, 296 (27th ed., 2000).  The Veteran has undergone 
a left knee arthroscopy with a partial lateral meniscectomy, 
which indicates that a portion of one meniscus has been 
surgically removed.  However, the Veteran already receives a 
20 percent rating for painful motion.  A second rating under 
DC 5259 would compensate the appellant twice for the same 
symptoms, violating the anti-pyramiding rule.  See 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  The Board also notes that there 
is no evidence that the Veteran has dislocated cartilage in 
the left knee.  Although the Veteran was given the assessment 
of possible meniscal tears in June 2006, an October 2006 MRI 
study did not reveal any true signs of meniscal tears.  Also, 
aside from June 2001 and October 2006 VA treatment notes 
reflect findings of clicks and an August 2002 finding of mild 
effusion, the remaining evidence demonstrates negative 
McMurray's tests and no effusion.  Furthermore, the highest 
evaluations available under Diagnostic Codes 5258 and 5259 
are 20 percent and 10 percent, respectively.  As the Veteran 
is already in receipt of a 20 percent rating, the Board 
concludes that a higher rating is not available under these 
diagnostic codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, there is 
no evidence of ankylosis.  With regard to malunion or 
nonunion of tibia and fibula, the Board notes that there is 
no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

Furthermore, the Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  However, 
aside from the periods of temporary total evaluations, the 
evidence does not show that the Veteran's symptoms have risen 
to the level for a rating in excess of 20 percent at any time 
during the pendancy of the claim.  Accordingly, staged 
ratings are inapplicable.  See id.

In light of the foregoing, the Board concludes that a higher 
rating for left knee patellofemoral syndrome with 
infrapatellar tendonitis is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

b. Right knee

The Veteran's right knee patellofemoral syndrome with 
infrapatellar tendonitis is also rated as bursitis under 
Diagnostic Code 5019, and in turn, on limitation of motion of 
affected parts, as degenerative arthritis, under Diagnostic 
Code 5003.  The medical evidence of records demonstrates that 
the Veteran's right knee limitation of motion is 
noncompensable.  Over the years, range of motion has 
consistently ranged from 0 degrees to anywhere between 120 
degrees and 140 degrees.  These results show that the Veteran 
does not meet the criteria for a compensable rating under 
either limitation of flexion or extension.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  As such, under Diagnostic Code 
5003, he is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  The right knee is 
already assigned a higher rating of 20 percent.  

With respect to the DeLuca criteria, it is noted that 
findings of functional loss due to pain soreness, tenderness 
and fatigability, as reflected in the evidence of record, 
were accounted for in the assignment of the Veteran's current 
20 percent rating.  As such, a higher rating under the DeLuca 
criteria for the same symptoms is not warranted.  See 38 
C.F.R. § 4.14.

The Board will now consider whether a separate rating may be 
assigned for the right knee under Diagnostic Code 5257.  As 
with the left knee, there is no objective evidence of lateral 
instability in the right knee, nor is there any indication of 
subluxation.  Thus, a separate rating is not warranted under 
Diagnostic Code 5257.

Furthermore, the Board will also consider whether the 
Veteran's right knee disability can be rated under Diagnostic 
Codes 5258 and 5259.  The Veteran underwent a right knee 
arthroscopy with partial meniscectomy in September 2007.  
However, the Veteran already receives a 20 percent rating for 
painful motion and thus cannot be assigned a separate rating 
for the same symptoms.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 
(August 14, 1998).  Additionally, there is no evidence that 
the Veteran has dislocated cartilage in the right knee.  
While June 2006 VA treatment notes reflect an assessment of 
possible meniscal tears, an October 2006 MRI study did not 
reveal any true signs of meniscal tears.  The evidence 
reflects mostly negative findings on McMurray's tests and 
consistently indicates negative findings for effusion in the 
right knee.  Moreover, the Veteran's current rating already 
meets or exceeds the maximum ratings under Diagnostic Codes 
5258 and 5259.  The Board concludes that these diagnostic 
codes are not for application.  

The Board has considered the application of other diagnostic 
codes, including Diagnostic Codes 5256, 5262 and 5263, and 
finds that there is no evidence of any of these conditions in 
the record.  Further consideration of the remaining 
diagnostic codes for knee disabilities is not warranted.  

In light of the Board's conclusion that the criteria for a 
rating in excess of 20 percent have not been met at any time 
during the appeal, aside from the period of temporary total 
evaluation, the rule of Fenderson, supra, for staged ratings 
is not for application.

Accordingly, as the preponderance of the evidence is against 
a rating higher than 20 percent for right knee patellofemoral 
syndrome with infrapatellar tendonitis, the benefit-of-the-
doubt does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; see Ortiz, supra; 
Gilbert, supra.  

III. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

With respect to service connection for left carpal tunnel 
syndrome, this claim has been granted, as discussed above.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As to the issues of increased ratings for bilateral knee 
disabilities, the Board notes that under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1)  that is 
necessary to substantiate the claim; (2)  that VA will seek 
to provide; (3)  that the claimant is expected to provide; 
and (4)  request that the claimant provide any evidence in 
his possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 



Prior to and following the initial adjudication of the 
claims, the Veteran was provided with VCAA notice letters 
dated in March 2001, May 2001 and April 2008, which requested 
that the Veteran provide evidence describing how his 
disabilities had increased in severity.  The May 2001 and 
April 2008 VCAA letters provided notice of the types of 
evidence, both lay and medical, including on-going treatment 
records, recent social security determinations and statements 
from other people describing his disability symptoms, that 
could be submitted to show that his disabilities had 
worsened.  The March 2001, May 2001 and April 2008 letters 
also informed the Veteran of the evidence that VA would seek 
to obtain and provided examples of the types of evidence he 
could submit.  

In addition, the Veteran was questioned about the effect that 
this worsening has on his employment during the course of the 
February 2007 videoconference hearing and the 2000, 2001, 
2003, 2005 and 2009 VA examinations performed in association 
with these claims.  Further, the Veteran submitted a 
statement dated in February 2002 describing the impact that 
his disabilities have on his employment.  

VCAA notice letters dated in March 2006 and April 2008 
informed the Veteran that a disability rating was assigned 
for service-connected disabilities, under a rating schedule, 
and that the rating could change if the condition changed.  
Those letters also provided notice as to how effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Subsequently, the Veteran's claims were readjudicated in a 
July 2009 supplemental statement of the case (SSOC).  Thus, 
there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice was harmless.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.

The Board also concludes that VA's duty to assist has been 
satisfied as to these issues.  Service treatment records and 
relevant VA treatment records have been obtained.  The 
Veteran testified at a videoconference hearing before the 
undersigned in February 2007, and he has not identified any 
potentially relevant non-VA treatment records.  After his 
hearing, he submitted VA treatment records dated through 
January 2007, as well as a Social Security Administration 
(SSA) decision dated in September 2005.  Additionally, since 
the June 2007 Board remand, the Veteran's complete SSA 
records, as well as a June 2009 VA examination report, have 
been associated with the claims file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

Appropriate VA examinations were provided in June 2000, 
October 2001, June 2003, November 2005 and June 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the service-connected 
bilateral knee disabilities since he was last examined.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The VA examination reports on file are 
thorough and supported by VA outpatient treatment records, 
including recent outpatient treatment records dated from 
November 2005 to January 2007.  The examinations in this case 
are also adequate upon which to base a decision, as they 
solicited subjective complaints from the Veteran and included 
objective findings to rate the disabilities.

The Board concludes that VA has satisfied its duties to 
inform and assist the claimant in the development of these 
claims.  There is no evidence of the existence of additional 
evidence which would support the Veteran's claims, nor is 
there any allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for left carpal tunnel syndrome is 
granted.

An evaluation in excess of 20 percent for left knee 
patellofemoral syndrome with infrapatellar tendonitis is 
denied.

An evaluation in excess of 20 percent for right knee 
patellofemoral syndrome with infrapatellar tendonitis is 
denied.


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has now granted service 
connection for left carpal tunnel syndrome.  Thus the Veteran 
may be eligible for a TDIU rating under the schedular 
standards of 38 C.F.R. § 4.16(a) after a percentage 
disability evaluation is assigned for the condition.  The RO 
must now assign a percentage disability evaluation for the 
service-connected left carpal tunnel syndrome, following 
which it must review the claim for a TDIU rating.

Additionally, the Veteran was afforded a VA general medical 
examination in June 2009 to assess the effect of his service-
connected disabilities and to determine whether he was 
precluded from following substantially gainful employment due 
to his service-connected disabilities.  Following the 
examination, the examiner gave the opinion that the Veteran's 
service-connected disabilities of bilateral degenerative 
joint disease, carpal tunnel syndrome and tinea versicolor 
have made it impossible for him to find work.  She explained 
that he was unable to do physical labor due to his knees and 
that he could not do clerical jobs due to his carpal tunnel 
syndrome.  Additionally, the tinea was sensitive to heat and 
cold, which precluded outdoor labor and any indoor labor 
involving extreme temperatures.  The examiner therefore 
concluded that even if the Veteran had no other medical 
condition, his service-connected conditions alone rendered 
him unemployable.  In view of this positive medical opinion, 
the Board finds that referral of this case to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b) may be warranted in 
the event that the Veteran does not meet the minimum 
scheduler criteria under 38 C.F.R. § 4.16(a) following RO 
evaluation of his service-connected left carpal tunnel 
syndrome.  See 38 C.F.R. §§ 3.321(b), 4.16(b).   

Accordingly, the case is REMANDED for the following action:

1. The RO should assign a percentage 
disability evaluation for the Veteran's 
service-connected left carpal tunnel 
syndrome.

2. Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
a TDIU rating.  In doing so, the AOJ 
should also make a determination as to 
whether referral of the matter to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
is warranted.  See 38 C.F.R. § 4.16(b).  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


